Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered October 30, 1989, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant alleges that he was denied the effective assistance of counsel. We disagree. Viewing the evidence, the law, and the circumstances of the case in totality, we find that the defendant was provided with meaningful representation (see, People v Baldi, 54 NY2d 137, 146-147; People v Satterfield, 66 NY2d 796).
The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]), and, in any event, are without merit. Bracken, J. P., Balletta, Lawrence and Copertino, JJ., concur.